 CRILE MACHINE CO.289Crile Machine Company and District Lodge 63,International Association of Machinists andAerospace Workers, AI, L-CIO-CLC. Case 6-CA-19412March 31, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn January 9, 1987, the National Labor Rela-tions Board issued its Decision and Order in thispr oceeding.1 It required the Respondent, amongother things, to make whole its employees for anyloss of earnings and other employment benefits be-cause of its failure to apply the terms of a collec-tive-bargaining agreement with the Union, and tomake the Union whole for any loss of dues that re-sulted from the Respondent's failure to complywith the collective-bargaining agreement. On July10, 1987, the United States Court of Appeals forthe Third Circuit entered judgment enforcing theBoard's Order.2On December 15, 1987, the Regional Directorfor Region 6 issued and served on the Respondenta backpay specification alleging the amounts dueemployees and the Union under the Board's Order.The backpay specification informed the Respond-ent of its responsibility to file an answer pursuantto Section 102.54 of the Board's Rules and Regula-tions. The Respondent failed to file an answer asprescribed.By letter dated Janaury 7, 1988, the Acting Re-gional Attorney for Region 6 notified the Respond-ent that it had not filed an answer and if it did notsubmit one by a specified date or request an exten-sion of time to file, a Motion for Summary Judg-ment would be filed with the Board. The Respond-ent did not file an answer or request an extensionof time to file.On January 19, 1988, the General Counsel filedwith the Board a Motion for Summary JudgmentUpon the Backpay Specification. On January 21,1988, the Board transferred the proceeding to theBoard and issued a Notice to Show Cause why itshould not grant the General Counsel's Motion forSummary Judgment. The Respondent did not re-spond to the Board's notice.The National Labor Relations Board has delegat-ed its authority in this prbceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the following1 282 NLRB No 96 (not published in bound volume).2 No. 87-3103.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions sets forth the time and manner in which ananswer shall be filed to a backpay specification. Itfurther provides that if an answer is not filed asprescribed, the Board may find the backpay specifi-cation to be true and enter an appropriate order.3Although informed of Section 102.54's require..ments by the backpay specification and by letter,the Respondent filed no answer. Accordingly, weaccept the allegations of the backpay specificationas true, and we grant the General Counsel'sMotion for Summary Judgment.On the basis of the allegations of the backpayspecification, which are accepted as true, the Boardfinds the facts as set forth in the specification, con-chides that the amounts due each employee, therelevant benefit fund, and the Union are as comput-ed in the specification, and orders the Respondentto make payment as set forth below.ORDERThe National Labor Relations Board orders thatthe Respondent, Crile Machine Company, Wash-ington, Pennsylvania, its officers, agents, succes-sors, and assigns, shall1.Pay to the employees named below theamounts set forth opposite their respective names,plus interest accrued to the date of payment, minustax withholdings required by Federal and statelaws.4James Bryner$1278Robert Ward1278Steve Mersky1278Brad Marx1278John Ardeno1278Donald Miller1278Terry Wright8522.Pay to the National I.A.M. Benefit TrustFund $1268.40 on behalf of various Crile MachineCompany employees into their accounts for bothdental and vision programs 53 Sec. 102.54(c) statesIf the respondent fails to file any answer to the specification withinthe time prescribed by this section, the Board may, either with orwithout taking evidence in support of the allegations of the specifica-tion and without notice to the respondent, find the specification tobe true and enter such order as may be appropriate4 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.0 • 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S.C. • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).5 See Merryweather Optical Co., 240 NLRB 1213 (1979).288 NLRB No. 37 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3. Pay $1372 to District Lodge 63, InternationalAFL-CIO-CLC on behalf of various Crile Ma-Association of Machinists and Aerospace Workers,chine Company employees for union dues.